In a proceed*246ing to change an infant’s surname, the petitioner appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated January 16, 2001, which denied the petition to change the surname of the infant Cassidy Lynn and granted the respondent’s cross application to change the surname of the infant Brianna Marie.
Ordered that the order is reversed, on the law, with costs, the petition to change the surname of the infant Cassidy Lynn is granted, and the cross application to change the name of the infant Brianna Marie is denied.
Contrary to the Supreme Court’s determination, the father of the infant children born out of wedlock failed to establish that the infants’ interests will be substantially promoted by the infants having his surname (see, Civil Rights Law § 63). McGinity, J. P., Luciano, Feuerstein and Prudenti, JJ., concur.